COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Knight Transportation, Inc., Knight Refrigerated LLC, and
                          Ganifo Soumaoro

Appellate case number:    01-22-00691-CV

Trial court case number: 2021-63901

Trial court:              270th District Court of Harris County

        Relators, Knight Transportation, Inc., Knight Refrigerated LLC, and Ganifo Soumaoro,
have filed a petition for writ of mandamus and a corresponding motion for temporary relief to
stay the trial court’s order signed on June 27, 2022, which denied relators Ganifo Soumaoro and
Knight Transportation, Inc.’s amended motion to dismiss for forum non conveniens. We grant
the motion for temporary relief and stay the underlying proceedings in Cause No. 2021-63901,
Mark Morgan, individually, Mark Morgan as personal representative of the estate of Denise
Phillips, and Robert Morgan v. Ganifo Soumaoro, Knight Transportation, Inc., and Knight
Refrigerated LLC, in the 270th District Court of Harris County, Texas. This order will remain in
effect until relators’ petition for writ of mandamus is finally decided or until further order from
this Court.
        The Court requests a response to the petition for writ of mandamus from real parties in
interest Mark Morgan, individually, Mark Morgan as personal representative of the estate of
Denise Phillips, and Robert Morgan. The response is due thirty days from the date of this order.
       It is so ORDERED.

Judge’s signature: __________/s/ Julie Countiss___________
                            Acting individually

Date: September 27, 2022